                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

 VONEA HUGER; and                            )           C/A: 3:20-cv-02871-MGL
 ROSHANDA GERALD, on behalf of               )
 themselves and all others similarly         )
 situated,                                   )
                                             )
              Plaintiffs,                    )
                                             )
       v.                                    )         PLAINTIFFS’ ANSWERS TO
                                             )               LOCAL 26.01
 SOUTH CAROLINA DEPARTMENT OF                )
 CORRECTIONS;                                )
 DIRECTOR BRYAN P. STIRLING;                 )
 WARDEN TIM RILEY;                           )
 ASSOCIATE WARDEN ANDREA                     )
 THOMPSON;                                   )
 ASSOCIATE WARDEN GARY LANE;                 )
 and JOHN DOES 1-10,                         )
                                             )
              Defendants.                    )
                                             )

(A)   State the full name, address, and telephone number of all persons or legal entities who may
      have a subrogation interest in each claim and state the basis and extent of said interest.

RESPONSE: None.

(B)   As to each claim, state whether it should be tried jury or nonjury and why.

RESPONSE: Plaintiffs are requesting a nonjury trial.

(C)   State whether the party submitting these responses is a publicly owned company and
      separately identify:

             (1)     each publicly owned company of which it is a parent, subsidiary, partner,
                     or affiliate;
             (2)     each publicly owned company which owns ten percent or more of the
                     outstanding shares or other indicia of ownership of the party; and
             (3)     each publicly owned company in which the party owns ten percent or more
                     of the outstanding shares.

RESPONSE: Plaintiffs are individuals.




                                                 1
(D)    State the basis for asserting the claim in the division in which it was filed (or the basis of
       any challenge to the appropriateness of the division). See Local Civil Rule 3.01.

RESPONSE: South Carolina Department of Corrections is headquartered in Columbia,

South Carolina, which is in the Columbia Division. Upon information and belief, all of the

individual defendants are residents of the Columbia Division. All of the activity relating to

the events taking place on August 10, 2017 at Kirkland Correctional Institute occurred in

this division.

(E)    Is this action related in whole or in part to any other matter filed in this District, whether
       civil or criminal? If so, provide:

                 (1)   a short caption and the full case number of the related action;
                 (2)   an explanation of how the matters are related; and
                 (3)   a statement of the status of the related action. Counsel should disclose any
                       cases which may be related regardless of whether they are still pending.

       Whether cases are related such that they should be assigned to a single judge will be
       determined by the Clerk of Court based on a determination of whether the cases: arise from
       the same or identical transactions, happenings, or events; involve the identical parties or
       property; or for any other reason would entail substantial duplication of labor if heard by
       different judges.

RESPONSE: No.


                                                      s/Bruce E. Miller
                                                      Bruce E. Miller, Esq. (Fed Bar No. 3393)
                                                      BRUCE E. MILLER, P.A.
                                                      147 Wappoo Creek Drive, Suite 603
                                                      Charleston, SC 29412
                                                      T: 843.579.7373
                                                      F: 843.614.6417
                                                      bmiller@brucemillerlaw.com

                                                      ATTORNEY FOR VONEA HUGER
                                                      & ROSHANDA GERALD, on behalf of
                                                      themselves and all others similarly situated

CHARLESTON, SC
August 6, 2020




                                                 2
